February 7, 2012




                                       JUDGMENT

                       The Fourteenth Court of Appeals
      JIMMY RAYNOR AND RUBY LEWIS, INDIVIDUALLY AND AS
REPRESENTATIVES OF THE ESTATE OF JOSEPH LYNN RAYNOR, DECEASED,
                           Appellants

NO. 14-10-01242-CV                       V.

                    MOORES MACHINE SHOP, LLC, Appellee
                              ____________________
      This cause, an appeal from the judgment in favor of appellee, Moores Machine
Shop, LLC, signed November 19, 2010, was heard on the transcript of the record. We
have inspected the record and find error in the judgment.        We therefore order the
judgment of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court's opinion.

      We order appellee, Moores Machine Shop, LLC, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.